Citation Nr: 1453919	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for status post right ankle fracture with degenerative joint disease and residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1970, to include service in Vietnam.  The Veteran's decorations include the Vietnamese Service Medal, Vietnamese Campaign Medal, Combat Action Ribbon, and Vietnamese Cross of Gallantry.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO granted service connection and assigned an initial  20 percent rating for status post right ankle fracture with degenerative joint disease and residual scar, effective August 17, 2009.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating, along with lay statements by the Veteran, family, and friends.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In September 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that subsequent to the November 2009 rating decision on appeal, , the Veteran filed a claim for an "increased rating" in June 2010; in addition to the claim, the Veteran included statements from himself, family, and friends describing the effects his ankle has had on his life.  In June 2010, the Veteran underwent a VA examination.  In October 2010, the RO declined to increase the right ankle rating above 20 percent.  The Board notes, however, 38 C.F.R. § 3.156(b) (2014) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Although the lay statements were submitted in support of the Veteran's new claim for an increased rating, the Board finds that they also constitute new and material evidence that was received within the one year-period following notice of the November 2009 award of service connection and assignment of the initial, 20 percent rating.  Therefore, the Board accepts the Veteran's June 2010 statement, with lay statements from family and friends, as a continuous prosecution of a claim for higher initial rating, and has rephrased the issue, accordingly, as reflected on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial ratings claims from claims for increased ratings for already service-connected disabilities).

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

During the September 2013 Board hearing, the Veteran asserted that his service-connected status post right ankle fracture with degenerative joint disease and residual scar had worsened since the initial rating decision and now warrants a higher rating.  He testified that his right ankle pain is much more severe, and that the pain intensifies when he walks.  He stated that the pain has caused him to leave work early, and that, when he goes home from work, the pain in his ankle prevents him from having a social life.  The Veteran described a situation when he had to miss two weeks of work at the beginning of 2013 because he could not walk at all.  The Veteran stated that the right ankle pain has caused him to be sedentary.  The Veteran also described sharp, needle-like, pains in the area around  post-surgical scars. 

To ensure that the record reflects the current severity of the Veteran's disability, and in light of the Veteran's contentions of increased severity and additional symptomatology (to include pain from scars), the Board finds that more contemporaneous joints and scars examinations, with findings responsive to the applicable rating criteria, are  needed to properly evaluate the service-connected disability under consideration.  See 38 C.F.R. § 5103A (West 2002) ; 38 C.F.R. § 3.159 (2014).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  During the September 2013 hearing, the Veteran indicated his willingness to report to a VA examination, if needed.

Accordingly, the AOJ should arrange for the Veteran to undergo VA joints and scar examinations, by appropriate medical professionals,  at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause may result in a denial of the claim for higher initial rating (which emanates for an original claim for, and award of, service connection). See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record  is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Cleveland, Ohio.  While the claims file currently includes treatment records dated to September 2011, more recent treatment records may now exist.    The Board emphasizes that records generated by VA facilities that may have an impact on adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Cleveland VAMC any outstanding, pertinent records, following current procedures described in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, notifying him that he  has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter,  the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ  of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether a "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited to above) is appropriate, as well as whether a separate rating for scarring is warranted.  In so determining, the AO should consider all evidence added to the record since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Cleveland VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected status post right ankle fracture with degenerative joint disease and residual scar dated from September 2011 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo a VA joints and scar examinations, by appropriate medical professionals, at a VA medical facility.  

The contents of the  entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to each examine, and each examination report must include discussion of the Veteran's documented medical history and assertions.  
	
All necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

All examination findings/testing results, along with complete, clearly-stated rationale for any conclusion(s) reached, must be provided. 

Right Ankle: The examiner should conduct range of motion testing of the right ankle, expressed in degrees with standard ranges provided for comparison purposes.  The examiner  should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after based on consideration of the Veteran's medical history and assertions, the examiner  should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

Scars: The examiner should provide a detailed description of each scar associated the right ankle repair, to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether scarring is superficial (not associated with underlying soft tissue damage); whether scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitations of function of an affected body part, the examiner should specifically so state.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the  last adjudication) and legal authority (to include consideration of whether "staged" rating of the   disability, pursuant to Fenderson (cited above) is appropriate, as well as whether a separate rating for right ankle scarring is warranted).
.
7.  If the benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999);.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

